                                                                             0011-35-EPIE35-00461516-467090

                              UNITED STATES BANKRUPTCY COURT
                                                     NORTHERN DISTRICT OF OHIO
                                                         EASTERN DIVISION

In re: JUSTINE L CLEVELAND                                                                                Case No.: 15-16151-jps

                Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
Lauren A. Helbling, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 10/28/2015.
2) The plan was confirmed on 02/09/2016.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on NA.
5) The case was completed on 10/10/2018.
6) Number of months from filing or conversion to last payment: 36.
7) Number of months case was pending: 38.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 144,126.35.
10) Amount of unsecured claims discharged without full payment: .00.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
       Total paid by or on behalf of the debtor:            $37,800.00
       Less amount refunded to debtor:                       $2,059.20
 NET RECEIPTS:                                                                  $35,740.80

 Expenses of Administration:
       Attorney's Fees Paid Through The Plan:                                  $2,200.00
       Court Costs:                                                                  $.00
       Trustee Expenses and Compensation:                                      $1,896.44
       Other:                                                                        $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,096.44

 Attorney fees paid and disclosed by debtor:                 $800.00




 Scheduled Creditors:
Creditor                                                      Claim             Claim              Claim         Principal           Interest
Name                                        Class             Scheduled         Asserted           Allowed       Paid                Paid

CHRISTOPHER P KENNEDY ESQ                   Unsecured                  NA              .00               .00            .00                .00
CUYAHOGA COUNTY TREASURER                   Secured              1,722.54        1,791.44          1,791.44       1,791.44             334.65
CUYAHOGA COUNTY TREASURER                   Secured             16,720.07       17,388.90         17,388.90      17,388.90           4,460.24
HFC                                         Secured             28,316.64              NA                NA             .00                .00
KEITH D WEINER                              Unsecured                  NA              .00               .00            .00                .00
OHIO ATTORNEY GENERAL                       Priority               430.40              NA                NA             .00                .00
OHIO ATTORNEY GENERAL                       Unsecured                  NA         1,994.11         1,994.11       1,994.11                 .00
OHIO DEPARTMENT OF TAXATION                 Unsecured                  NA              .00               .00            .00                .00
WOODS COVE II LLC                           Secured              1,559.94        1,559.94          1,559.94       1,559.94             582.48
WOODS COVE II LLC                           Secured                865.77          865.77            865.77         865.77                 .00




Page 1 of 2                                                                                                      UST Form 101-13-FR-S (9/1/2009)
              15-16151-jps        Doc 41           FILED 01/15/19        ENTERED 01/15/19 11:00:18                Page 1 of 2
                                                                            0011-35-EPIE35-00461516-467090

                                UNITED STATES BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF OHIO
                                                      EASTERN DIVISION

In re: JUSTINE L CLEVELAND                                                                               Case No.: 15-16151-jps

                Debtor(s)

                    CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                     Claim              Claim             Claim         Principal           Interest
Name                                      Class              Scheduled          Asserted          Allowed       Paid                Paid

WOODS COVE II LLC                         Unsecured                  NA         2,666.83          2,666.83       2,666.83                 .00

 Summary of Disbursements to Creditors:                                                           Claim         Principal           Interest
                                                                                                  Allowed       Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                 .00            .00                .00
     Mortgage Arrearage:                                                                               .00            .00                .00
     Debt Secured by Vehicle:                                                                          .00            .00                .00
     All Other Secured:                                                                          21,606.05      21,606.05           5,377.37
 TOTAL SECURED:                                                                                  21,606.05      21,606.05           5,377.37

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                        .00            .00                .00
     Domestic Support Ongoing:                                                                          .00            .00                .00
     All Other Priority:                                                                                .00            .00                .00
 TOTAL PRIORITY:                                                                                        .00            .00                .00

 GENERAL UNSECURED PAYMENTS:                                                                      4,660.94       4,660.94                 .00

 Disbursements:
       Expenses of Administration:                                                              $4,096.44
       Disbursements to Creditors:                                                             $31,644.36
 TOTAL DISBURSEMENTS:                                                                                                            $35,740.80

   12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
   foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
   The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                  Date:     12/31/2018                                    By:   /s/Lauren A. Helbling
                                                                                Standing Chapter 13 Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 2 of 2                                                                                                     UST Form 101-13-FR-S (9/1/2009)
              15-16151-jps         Doc 41     FILED 01/15/19          ENTERED 01/15/19 11:00:18                  Page 2 of 2
